Order unanimously affirmed on the facts and on the law and in the exercise of discretion, without costs. While, up to the present time, there may not have been full compliance by the Board of Education with the statutory scheme, the record does indicate that a start has been made in that direc*646tian. On the argument of the appeal, moreover, counsel assured the court that the board was continuing its efforts looking to the establishment of special classes for mentally retarded children in the specified age group, if at all feasible. While recognizing the manifold difficulties with which it is confronted, we assume, nevertheless, that the Board of Education will continue its efforts to comply with the statute with all due diligence under the circumstances, subject, of course, to the board’s discretionary powers thereunder. This determination is made, without prejudice to a new application, if it should later appear that the respondents have failed to fulfill the legislative provision with all reasonable speed. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.